DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-9 and 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a MEMS device, comprising: a substrate having a plurality of electrodes formed therein, wherein the plurality of electrodes comprises at least an anchor electrode, a pull-in electrode and an RF electrode; a first insulating layer disposed over the plurality of electrodes and the substrate; a switching element disposed over the first insulating layer, wherein the switching element includes an anchor portion, a leg portion and a bridge portion and wherein the anchor portion is electrically coupled to the anchor electrode; a first post coupled to the RF electrode, wherein the first post comprises an electrically conductive material and the first post is disposed directly on both the RF electrode and the first insulating layer; and a second post electrically coupled to the anchor electrode through a first opening formed in the first insulating layer, wherein the switching element is movable between a first position spaced from the first post and the second post, and a second position in contact with the first post and the second post.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 8, the prior art of record does not teach nor suggest in the claimed combination a MEMS device, comprising: a substrate having a plurality of electrodes , and the first post is disposed directly on both the RF electrode and the first insulating layer; a second post disposed over the anchor electrode and electrically coupled to the anchor electrode through a first opening formed in the first insulating layer, wherein the switching element is movable between a first position spaced from the first post and the second post, and a second position in contact with the first post and the second post; and a second insulating layer disposed on a bottom surface of the switching element, wherein the first post contacts the electrically conductive material of the switching element through the second insulating layer when the switching element is in the second position.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 15, the prior art of record does not teach nor suggest in the claimed combination a method of forming a MEMS device, comprising: depositing an insulating layer over a substrate, the substrate having a plurality of electrodes formed therein, wherein the plurality of electrodes includes at least an anchor electrode, a pull-in electrode and an RF electrode, wherein the insulating layer is disposed over the plurality of electrodes and the substrate; removing at least a portion of the insulating layer to expose at least a portion of the anchor electrode and at least a portion of the RF electrode; , and the first post is disposed directly on both the RF electrode and the insulating layer; forming a second post over and in contact with the anchor electrode through an opening formed in the insulating layer; and forming a switching element over the substrate, first post and second post, wherein the switching element is disposed over the insulating layer, wherein the switching element includes an anchor portion that is electrically coupled to the anchor electrode, a bridge portion, and a leg portion and the RF electrode, wherein the switching element is movable between a first position spaced from the first post and the second post and a second position in contact with the first post and the second post.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 22, the prior art of record does not teach nor suggest in the claimed combination a method of forming a MEMS device, comprising: depositing an insulating layer over a substrate, the substrate having a plurality of electrodes formed therein, wherein the plurality of electrodes includes at least an anchor electrode, a pull-in electrode and an RF electrode; removing at least a portion of the insulating layer to expose at least a portion of the anchor electrode and at least a portion of the RF electrode; forming a first post over and in contact with the RF electrode, wherein the first post comprises an electrically conductive material and the first post is disposed directly on both the RF electrode and the insulating layer; 5Attorney Docket No. 2867-2750-USApplication No. 15/770,698 forming a second post over the anchor electrode, wherein the second post is electrically coupled to the anchor electrode through an opening formed in the insulating layer; and forming a switching element over the substrate, first post and second post, wherein the switching element includes an anchor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 04/23/2021, with respect to the rejection of claims 1, 2, 4-9 and 11-30 have been fully considered and are persuasive.  The previous rejection(s) of claims 1, 2, 4-9 and 11-30 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837